Name: 2008/812/EC: Commission Decision of 24 October 2008 amending Decision 2006/415/EC concerning certain protection measures in relation to an outbreak of highly pathogenic avian influenza of the subtype H5N1 in poultry in Germany (notified under document number C(2008) 6154) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  health;  animal product;  agricultural activity;  agricultural policy;  international trade
 Date Published: 2008-10-25

 25.10.2008 EN Official Journal of the European Union L 282/19 COMMISSION DECISION of 24 October 2008 amending Decision 2006/415/EC concerning certain protection measures in relation to an outbreak of highly pathogenic avian influenza of the subtype H5N1 in poultry in Germany (notified under document number C(2008) 6154) (Text with EEA relevance) (2008/812/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Regulation (EC) No 998/2003 of the European Parliament and of the Council of 26 May 2003 on the animal health requirements applicable to the non-commercial movement of pet animals and amending Council Directive 92/65/EEC (3), and in particular the first paragraph of Article 18 thereof, Having regard to Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (4), and in particular Article 63(3) thereof, Whereas: (1) Commission Decision 2006/415/EC of 14 June 2006 concerning certain protection measures in relation to highly pathogenic avian influenza of subtype H5N1 in poultry in the Community (5) lays down certain protection measures to be applied in order to prevent the spread of that disease, including the establishment of areas A and B following a suspected or confirmed outbreak of the disease. Those areas are set out in the Annex to that Decision. (2) Following a confirmed outbreak of highly pathogenic avian influenza of subtype H5N1 in Landkreis GÃ ¶rlitz, Saxony, in Germany, that Member State took protection measures pursuant to Decision 2006/415/EC, including the establishment of areas A and B, as provided for in Article 4 of that Decision. (3) Commission Decision 2008/795/EC of 10 October 2008 concerning certain interim protection measures in relation to highly pathogenic avian influenza of subtype H5N1 in poultry in Germany (6) was adopted following that outbreak in Germany. That Decision defines the areas within which the protection measures provided for in Decision 2006/415/EC are to apply and the period of application of those measures. (4) These interim protection measures have now been reviewed within the framework of the Standing Committee on the Food Chain and Animal Health and should be confirmed. (5) The outbreak in Germany is located close to the border with Poland and therefore Poland has taken the appropriate protection measures as provided for in Decision 2006/415/EC, including the establishment of areas A and B on its territory. These areas should also be added to the Annex to Decision 2006/415/EC. (6) Decision 2006/415/EC should therefore be amended accordingly. (7) In the interests of clarity of Community legislation, Decision 2008/795/EC should be repealed. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2006/415/EC is replaced by the text in the Annex to this Decision. Article 2 Decision 2008/795/EC is repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 24 October 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 146, 13.6.2003, p. 1. (4) OJ L 10, 14.1.2006, p. 16. (5) OJ L 164, 16.6.2006, p. 51. (6) OJ L 272, 14.10.2008, p. 16. ANNEX ANNEX PART A Area A as established in accordance with Article 4(2): ISO Country Code Member State Area A Date until applicable in accordance with Article 4(4)(b)(iii) Code (if available) Name DE GERMANY GÃ ¶rlitz 14284 The 10 km zone established around the outbreak in the commune of Markersdorf in the Landkreis of GÃ ¶rlitz including all or parts of the communes of: GÃ ¶rlitz Markersdorf SchÃ ¶pstal KÃ ¶nigshain Reichenbach/O.L. Sohland a. Rotstein Bernstadt a. d. Eigen SchÃ ¶nau-Berzdorf a. d. Eigen Kodersdorf Vierkirchen Waldhufen 13.11.2008 PL POLAND DolnoÃ lÃ skie Voivodship Zgorzelecki 00225 The area in the district of Zgorzelecki contained within the following boundaries:  to the North: northern border of Zgorzelec town;  to the East: eastern border of Zgorzelec town, KoÃ ºmin village and Osiek Ã uÃ ¼ycki village;  to the South: southern border of Osiek Ã uÃ ¼ycki village;  to the West: Polish-German border 13.11.2008 PART B Area B as established in accordance with Article 4(2): ISO Country Code Member State Area B Date until applicable in accordance with Article 4(4)(b)(iii) Code (if available) Name DE GERMANY GÃ ¶rlitz 14284 The area in the Landkreis of GÃ ¶rlitz including all or parts of the communes of: NeiÃ eaue Horka Niesky Quitzdorf am See Hohendubrau Kittlitz LÃ ¶bau Rosenbach Berthelsdorf GroÃ hennersdorf Schlegel Ostritz 13.11.2008 Bautzen 14272 The area in the Landkreis of Bautzen including all or parts of the commune of: WeiÃ enberg PL POLAND DolnoÃ lÃ skie Voivodship Zgorzelecki 00225 In the district of Zgorzelecki the municipalities of:  PieÃ sk including PieÃ sk town and village area of PieÃ sk  SulikÃ ³w  Zgorzelec (areas other than listed in Area A)  ZawidÃ ³w 13.11.2008